Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00252-CV

                                     OPEN SKY MEDIA, INC.,
                                           Appellant

                                            v.
                Tina Tina RABE, NSIDE SA Magazine INC. and NSIDE Publications,
                                         Appellees

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-03938
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 22, 2013

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal, asserting the parties have settled their

dispute. Additionally, appellant requests that each party bear its own costs. Appellant’s counsel

has certified that he has conferred with opposing counsel who does not oppose the motion.

Accordingly, we grant the motion. See TEX. R. APP. P. 42.1(a)(1); 42.1(d).

                                                   PER CURIAM